829 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard DASHKOVITZ, Petitioner-Appellant,v.R. BREWER, Warden Federal Correctional Institute, Respondent-Appellee.
No. 87-1230
United States Court of Appeals, Sixth Circuit.
September 22, 1987.

ORDER
Before CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
Dashkovitz moves for bail pending appeal from the district court's order denying his motion to vacate.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In Bay City, Michigan district court, Dashkovitz was charged with four drug related offenses.  Pursuant to a plea bargain, Dashkovitz pled guilty to one count of distribution of methamphetamine.  He was sentenced to four years imprisonment and four years special parole.


3
In his motion to vacate, Dashkovitz raises prosecutorial vindictiveness, speedy trial, and ineffective assistance of counsel issues.  The district court filed a memorandum opinion finding that each of the issues was without merit.  We affirm the order of the district court for the reasons stated in the memorandum opinion.


4
The motion for bail pending appeal is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.